Citation Nr: 0213215	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  99-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for brain damage.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran had three periods of active service from February 
1963 to March 1973.  Service in Vietnam is indicated by the 
evidence of record.

This matter was previously before the Board of Veterans' 
Appeals (the Board) in June 2000, on appeal from a rating 
decision of the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In its June 2000 
decision, the Board denied the veteran's claims for 
entitlement to service connection for blurred vision, dental 
trauma for treatment purposes, PTSD, headaches and brain 
damage.  The veteran subsequently filed an appeal to the 
United States Court of Appeals for Veterans Claims (the 
Court).

By unopposed motion dated December 1, 2000, VA moved that the 
veteran's claims be remanded to the Board for consideration 
under the recently-enacted Veterans Claims Assistance Act of 
2000 (VCAA). See Pub. L. No. 106-475, 114 Stat. 2096 (2000). 
By order of the Court dated February 7, 2001, the motion was 
granted.

In a September 2001 decision, the Board denied the issues of 
entitlement to service connection for dental trauma for 
treatment purposes and for blurred vision.  The veteran's 
claims for entitlement to service connection for PTSD, for 
headaches secondary to a head injury, and for brain damage 
were remanded for further development, to include obtaining 
from the veteran a list of any health care providers whose 
records of treatment of the veteran were not currently on 
file, a detailed account of the veteran's claimed PTSD 
stressors, and, if deemed necessary, appropriate VA 
examinations.  The veteran did not respond to inquiries from 
the RO and he failed to report for a VA examination scheduled 
in April 2002.  In May 2002, the RO issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claims as to all three issues listed on the title 
page of this decision.  The case is again before the Board 
for adjudication.



FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, 
there is no diagnosis of PTSD, and there is no credible 
evidence of in-service stressors.

2.  A chronic headache disability was not clinically 
manifested during service or shown after service discharge.

3.  Brain damage was not clinically manifested during service 
or shown after service discharge.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.304(f) (2001).

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

3.  Brain damage was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for PTSD, headaches and 
brain damage.  He contends, in essence, that his claimed 
disabilities began in service and have continued since 
service discharge. 


In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claims and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The former well grounded claim requirement

The RO initially denied the veteran's claims of entitlement 
to service connection for headaches and for brain damage by 
finding that the claims were not well grounded.  See the 
September 1998 statement of the case (SOC) and the July 1999 
SSOC.  As noted by the Court in its February 7, 2001 order, 
the Board likewise denied the veteran's claim as not being 
well grounded in its June 2000 decision.  


The VCAA, which was enacted in November 2000, eliminated the 
concept of a well grounded claim, and superseded the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is as follows. After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West Supp. 2001).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The issues currently on appeal were remanded by the Board in 
September 2001 in part to address the substantive merits of 
the claim without consideration of the former well 
groundedness standard.  That was done in the May 2002 SSOC.  
Thus, any deficiencies contained in the original SOC have 
been rectified.  The Board will apply the current standard of 
review in evaluating the veteran's claims below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The Board observes 
that the veteran was notified by the September 1998 SOC and 
the July 1999 and May 2002 SSOCs of the pertinent law and 
regulations and the need to submit additional evidence on his 
claims.  The Court's February 2001 order referenced the VCAA, 
and the Board's September 2001 decision contains an extensive 
discussion of the VCAA [see the Board's decision, pages 5-7].

In July 2001, the Board invited the submission of additional 
evidence and argument.  In a letter to the Board dated August 
30, 2001, the veteran's accredited representative indicated 
that he had no additional evidence and argument to submit.

The Board's September 2001 remand called upon the RO to 
obtain additional specified  information from the veteran 
[see the Board's decision, pages 15-17].  Accordingly, in 
November 2001, the RO sent to the veteran a letter requesting 
specific information from the veteran [see the RO's letter 
dated November 19, 2001].  The veteran did not respond to the 
letter and indeed apparently has not otherwise been heard 
from recently.

In short, the Board finds that the veteran has been amply 
notified of the requirements of law in connection with his 
claims of entitlement to service connection for PTSD, 
headaches, and brain damage.  He has been provided with 
detailed information concerning the VCAA.  He was notified, 
in the Board's September 2001 decision and in the November 
2001 letter from the RO, as to the information he was 
expected to furnish.  He has not replied. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The Board notes that VA examinations were scheduled in April 
2002.  The veteran failed to report for the examinations 
without any excuse.  

As discussed above, in response to the September 2001 Board 
remand, a letter was sent to the veteran at the last address 
of record in November 2001 requesting that he provide the 
names, addresses, and approximate dates of treatment for any 
health care providers, VA and non-VA, who might possess 
additional medical records pertinent to his claims for 
service connection for PTSD, headaches, and brain damage.  
The veteran was also asked for additional information 
relevant to his claim for service connection for PTSD.  The 
letter went on to note that the information requested should 
be submitted to VA as soon as possible, preferably within 60 
days of the date shown on the letter.  Although there is no 
evidence on file to indicate that the veteran did not receive 
the VA letter, no response was received from the veteran.

The Board observes that the Court has held that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655 (2001).  Since the veteran has failed to cooperate 
with VA in providing the information requested and appearing 
for scheduled VA examinations, the veteran's claims must now 
be reviewed based on the evidence of record.  38 C.F.R. § 
3.655(b) (2001).

The Board knows of no pertinent evidence not currently on 
file, and the veteran has not identified any pertinent 
evidence that is not currently on file.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Accordingly, the Board will proceed to a decision on 
the merits on the issues on appeal.  

Relevant law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2001).

Combat status

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The Evidence

The veteran's service medical records reveal that he 
complained in May 1966 of an eight month history of splitting 
headaches; vascular type headaches were diagnosed.  It was 
noted in November 1966 that the veteran had incurred multiple 
small head lacerations; his sensorium appeared intact.  
Records dated in December 1966 reveal that he had fallen and 
hit his right forehead in November.  He complained in January 
1967 of a one year history of headaches; neurological 
examination did not show any abnormality.  X-rays of the 
skull and an electroencephalogram (EEG) were considered 
normal in January 1967.  The impression in November 1968 was 
migraine.  The veteran had multiple symptoms in August 1971; 
it was noted that he had the flu.  There were no complaints 
of headaches on the veteran's separation medical history 
report in February 1973, and his head was normal on medical 
examination in February 1973.  

Private medical records dated in May 1991 reveal that the 
veteran was seen after being found lying on the pavement, 
possibly as a result of being thrown from a moving vehicle.  
A CT scan of the brain showed some sub-arachnoid hemorrhaging 
in the left frontal area and the right side of the posterior 
fossa.

Post-service medical records on file, which include VA 
hospital, examination, and treatment records dated from 
November 1978 to April 1999; private treatment records dated 
from April 1990 to August 1997; and statements by and on 
behalf of the veteran, do not contain any complaints or 
findings of PTSD or headaches.
  
The Board again notes that the veteran did not respond to a 
November 2001 VA request for information concerning possible 
additional treatment records that were not currently on file 
and information on PTSD stressors.  Additionally, as 
discussed above the veteran failed to appear for VA 
examinations scheduled for April 2002.

Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board further observes, however, that the Court's 
February 7, 2001 order noted no specific defects in the 
Board's June 16, 2000 decision, aside from its analysis of 
the veteran's claims under the well-groundedness standard 
which was later eliminated by the VCAA.  

As has been discussed in detail above in connection with the 
Board's analysis of the VCAA, there has been no evidence and 
argument added to the file since the Board's now-vacated June 
2000 decision.    

1.  Entitlement to service connection for PTSD.

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  This mirrors the more general 
requirements for service connection found in Hickson, supra.   

In the veteran's case, all of the three required elements are 
not present.  There is no diagnosis of PTSD on file, as 
required by regulation.  The provisions of 38 C.F.R. § 3.304 
specifically require that PTSD be diagnosed in accordance 
with 38 C.F.R. § 4.125(a) (2001), which in turn requires that 
any diagnosis of a mental disorder conform to the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  

While an attempt was made by VA in November 2001 to obtain 
adequate information on the veteran's service stressors, 
which might have led to a PTSD examination, the veteran 
failed to respond to the November 2001 VA letter.  He also 
failed to appear for VA examinations scheduled in April 2002. 

Consequently, the Board finds that service connection is not 
warranted because the evidence shows that the veteran does 
not experience PTSD.  See Rabideau, supra.  See also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) [where the proof is 
insufficient to establish a present disability there can be 
no valid claim for service connection]. 

To the extent that the veteran has diagnosed himself as 
having PTSD, it is now well-established that a lay person 
without medical training, such as the veteran, are not 
competent to opine on medical matters such as diagnosis of a 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].

The Board additionally observes that even if the record did 
contain a diagnosis of PTSD (and as noted immediately above 
the record in this case does not), there is still the matter 
of whether there is credible supporting evidence that an in-
service stressor actually occurred.

Although the veteran contended in his August 1997 claim that 
he is a Vietnam combat veteran, there is no objective 
evidence that the veteran specifically participated in events 
constituting actual combat.  He has not been awarded any 
medals indicative of combat.  Accordingly, the Board 
concludes that combat status has not been demonstrated in 
this case.  Because the veteran did not engage in combat, the 
law requires that stressors be corroborated.  The veteran's 
lay testimony alone is not enough to establish the occurrence 
of an alleged stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  
(1996).   The veteran has been requested to supply specific 
information on his service stressors but has failed to do so.  

In short, there is no corroboration of an in-service 
stressor.  Consequently, element (3) of 38 C.F.R. § 3.304(f) 
(2001) has also not been satisfied, and the veteran's claim 
accordingly fails on that basis also.  Of necessity, since 
elements (1) and (3) do not exist, element (2), evidence of a 
nexus, manifestly does not exist also. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for headaches.

The veteran contends that he has chronic headaches due to in-
service head trauma.  

Although the veteran complained of an eight month history of 
headaches beginning in May 1966, and there was an impression 
of migraine in November 1968, there were no related 
complaints or findings in service after November 1968.  The 
only subsequent notation of headaches in service was in 
August 1971, when the veteran had multiple symptoms as the 
result of the flu.  On separation examination in February 
1973, the veteran noted on his medical history report that he 
did not have headaches, and physical examination was 
pertinently normal.  The Board concludes, based on this 
history, that a chronic headache disorder was not present in 
service.  Hickson element (2), in-service incurrence, has 
therefore not been met.

 The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
To the extent that there may be disagreement as to in-service 
incurrence, the Board will alternatively assume for the sake 
of argument that there was evidence of a chronic headache 
disorder in service and evaluate the other two Hickson 
elements.  All three elements must be met in order for 
service connection to be granted.

There is no post-service medical evidence of a headache 
disorder.  The veteran has been afforded ample opportunity to 
submit such evidence, and he has not.  In addition, he was 
scheduled for VA examinations in April 2002 to evaluate the 
claimed headache disability, and he failed to report for the 
scheduled examination.  The record is devoid of any reference 
to a current headache disability.  There is also no nexus 
opinion.  Hickson elements (1) and (3) have not been met, and 
the veteran's claim fails on that basis.  

As noted above in connection with its discussion of the PTSD 
issue, to the extent that the veteran is attempting to 
diagnosed a chronic headache disability and relate the same 
to his military service, he is not competent to do so.  See 
Espiritu, supra.

Consequently, the Board concludes that the three elements 
noted in Hickson needed to warrant entitlement to service 
connection for headaches have not been shown.  A 
preponderance of the evidence is therefore against the 
veteran's claim.  Service connection for headaches is denied. 

3.  Entitlement to service connection for brain damage.

The veteran contends that he incurred head trauma in service 
that resulted in brain damage.

The veteran's service medical records do not contain any 
findings of brain damage.  The only head trauma noted in his 
service medical records was when he fell and hit his right 
forehead in November 1966.  The injury caused multiple small 
lacerations, but the veteran's sensorium appeared intact.  X-
rays of the skull and an EEG in January 1967 were normal.  
There were no complaints or findings of brain damage 
elsewhere in the veteran's service medical records, including 
on the veteran's separation medical history and examination 
reports dated in February 1973.  
Based on this medical history, the Board concludes that 
Hickson element (2), in service disease or injury, has not 
been satisfied.

Private medical records dated in May 1991 reveal that the 
veteran was found on the pavement after being in an accident.  
A CT scan of the brain showed some sub-arachnoid hemorrhaging 
in the left frontal area and the right side of the posterior 
fossa.  There is no subsequent reference to brain damage in 
the medical records.  Of particular interest is that the 
veteran underwent a number of VA examinations in March 1995.  
He reported a blow to the head in 1966 in connection with 
evaluation hearing problems.  (Service connection was granted 
for hearing loss in an August 1995 RO rating decision, 
although evidently not based on the blow to the head during 
service.)  Brain damage was not diagnosed and evidently was 
not suspected by any examiner.    

Thus, although the veteran evidently incurred a head injury 
twenty years after service which was significant enough to 
warrant diagnostic testing, there is no current diagnosis of 
brain damage.  Hickson element (1) has not therefore been 
satisfied.  

Since there is no medical evidence of brain damage in service 
and no evidence of current brain damage, it follows that 
there is no nexus evidence.  The Board accordingly concludes 
that the three elements noted in Hickson have not been shown.  

The Board once again observes that through its September 2001 
remand, subsequent RO inquiry and the scheduling of VA 
physical examinations in April 2002, the veteran was given a 
golden opportunity to provide evidence concerning the 
existence of a current disability and a possible nexus to 
service.  He did not avail himself of that opportunity and 
has not explained why.

For the reasons and bases expressed above, the Board 
concludes that a preponderance eof the evidence is against 
the veteran's claim of entitlement to service connection for 
brain damage.  Service connection for brain damage is 
therefore denied.


ORDER

Service connection for PTSD is denied.

Service connection for headaches is denied.

Service connection for brain damage is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

